Citation Nr: 0014146	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  94-21 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin rash, as due 
to undiagnosed illness.

2.  Entitlement to service connection for non-specific 
gastritis, as due to undiagnosed illness.

3.  Entitlement to service connection for headaches, as due 
to undiagnosed illness.

4.  Entitlement to service connection for hypertension, as 
due to undiagnosed illness.

5.  Entitlement to service connection for an ear condition.

6.  Entitlement to service connection for a prostate nodule.

7.  Entitlement to service connection for actinic keratoses.

8.  Entitlement to an increased evaluation for fatigue with 
joint pain, flu type symptoms and muscle pain, currently 
evaluated as 10 percent disabling.

9.  Entitlement to an increased evaluation for bronchitis, 
currently evaluated as 10 percent disabling.

10.  Entitlement to an increased evaluation for post 
traumatic stress disorder, currently evaluated as 30 percent 
disabling.

11.  Entitlement to an effective date earlier than October 
29, 1992 for service connection for PTSD and bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957 and from November 1990 to August 1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 1994 and 
April 1996, from the North Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's skin conditions did not arise during active 
service, and no competent medical evidence has been presented 
which attribute them to active military service.

3.  The veteran's skin conditions have been diagnosed as 
actinic keratoses and tinea corporis, no competent medical 
evidence has been presented which attribute them to an 
undiagnosed illness.

4.  Medical records indicate the veteran began complaining of 
nausea and vomiting in September 1993.  No competent medical 
evidence has been presented which indicates this disorder had 
its onset during active service, or is attributable to active 
military service.

5.  The veteran's nausea and vomiting have been attributed to 
his gastritis and gastric ulcer.  No competent medical 
evidence has been presented which attribute them to an 
undiagnosed illness.

6.  The first medical evidence of record regarding the 
veteran's complaints of headaches is dated in December 1993.  
No competent medical evidence has been presented which 
indicates that the veteran incurred a chronic headache 
disorder during service, or that his current disorder is 
attributable to active military service.

7.  The veteran's headaches have been attributed to a known 
diagnosis, reported as atypical migraines on VA examination 
in August 1997.  

8.  The veteran's service medical records are negative for a 
chronic ear disorder, or recurrent ear infections.  

9.  No competent medical evidence or opinion has attributed a 
chronic ear disorder to the veteran's active military 
service.

10.  The veteran's service medical records are negative for a 
chronic prostate disorder, or a finding of a prostate nodule.  

11.  No competent medical evidence or opinion has attributed 
a chronic prostate disorder, or prostate nodule to the 
veteran's active military service.

12.  The veteran's service medical records are negative for a 
finding of actinic keratoses.  

13.  No competent medical evidence or opinion has attributed 
actinic keratoses to the veteran's active military service.

14.  The medical evidence of record does not show that 
fatigue, flu-like symptoms, or muscle pain result in a 
compensable level of disability.

15.  The veteran's joint pains do not result in functional 
limitation.  His pain is not episodic in nature or 
exacerbated by overexertion or environmental stress, and has 
not been shown to interfere with his work or daily 
activities.

16.  The rating criteria for PTSD, which were in effect prior 
to November 7, 1996, are more favorable to the veteran.

17.  The veteran's PTSD has at all times been manifested by 
mild symptomatology, with mild to moderate depression, some 
social avoidance, sleep interruptions and irritability.  It 
has not been shown to interfere with his work.

18.  The veteran has been married for more than 25 years, is 
fully employed, has never had significant periods of 
unemployment, and has continued relationships with family 
members and friends.

19.  The veteran's claim for benefits, which resulted in the 
grant of service connection for bronchitis and PTSD, was 
received on October 29, 1992.

20.  There is no objective evidence in the record to indicate 
that the claim received October 29, 1992 was not signed and 
completed by the veteran, or that he had submitted any 
earlier claim.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for a skin 
rash, non-specific gastritis, and headaches, as due to 
undiagnosed illness are not well grounded and are denied.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claims for direct service connection for an 
ear condition, prostate nodule, and actinic keratoses are not 
well grounded and are denied.  38 U.S.C.A. § 5107 (West 
1991).

3.  The criteria for an increased evaluation for fatigue with 
joint pain, flu-type symptoms and muscle pain, in excess of 
10 percent, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 3.317(a)(4), 4.20, 
4.71a Diagnostic Code 5025 (1999).

4.  The criteria for an increased evaluation for PTSD, in 
excess of 30 percent, under the criteria in effect prior to 
November 7, 1996, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 1998); 38 C.F.R. §§ 3.321, 4.132 
Diagnostic Code 9411 (1996).

5.  The criteria for an increased evaluation for PTSD, in 
excess of 30 percent, for the period subsequent to November 
7, 1996, under the criteria currently in effect are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.321, 4.132 Diagnostic Code 9411 (1999).

6.  There is no legal entitlement to an effective date 
earlier than October 29, 1992, for the grants of service 
connection for PTSD and bronchitis.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.400(b)(2)(i) and (r) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a skin rash, non-
specific gastritis, and headaches, as due to undiagnosed 
illness.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

VA shall pay compensation in accordance with Chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
identified in the regulation, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  Id.

A review of the veteran's service medical records is negative 
for any complaints of, treatment for, or diagnosis of a skin 
rash, non-specific gastritis, or headaches during his service 
in the Persian Gulf.  

Post service records show the veteran had a skin cancer 
removed from the left eyebrow area in November 1993, 
diagnosed as squamous cell carcinoma.  He also had a cyst 
removed from the back, diagnosed as an epidermal cyst.  VA 
dermatology examination, conducted in August 1997, revealed 
actinic keratoses of the right temple, right cheek, and left 
medial forehead.  Diagnosis was actinic keratoses and history 
of skin cancer with no lesions on exam, and tinea corporis, 
or ringworm.  The examiner commented that this condition is 
chronic and secondary to a long history of sun exposure.  

Post service VA medical records show the veteran first 
complaining of nausea and vomiting in September 1993.  
Records from April 1994 show a diagnosis of gastroenteritis.  
An upper gastrointestinal examination, conducted in February 
1995 showed probable duodenal ulcer and possible esophageal 
varices.  Esophagogastroduodenoscopy, performed in March 1995 
showed no ulcers or varices, but a small hiatal hernia.  
Private medical records, dated in August 1996 show a 
diagnosis of nonspecific gastritis and gastric ulcer.  VA 
upper gastrointestinal examination in August 1997 was normal.  

Post service VA medical records show a complaint of right 
temple headaches on examination in December 1993.  He stated 
that they occurred about once or twice per week and lasted 
from one to two hours.  Exam was normal and showed no 
abnormality or diagnosis.  VA outpatient treatment reports 
dated in July 1995 show a complaint of headache in the right 
temple almost daily for two months.  He was referred to the 
eye clinic.  Eye examination in November 1995 showed no 
ocular reason for headaches.  The veteran has submitted lay 
statements which show that he has complained of headaches 
since returning from active service.  On VA neurology 
examination, in August 1997, the veteran reported that his 
headaches were intermittent until about two months ago and 
for the past two months they had been daily.  He described 
pain the right temple area associated with nausea, occasional 
vomiting, photophobia and phonophobia.  Diagnosis was 
atypical migraine headache.

As noted above, VA shall pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness which cannot be 
attributed to any known clinical diagnosis.  The veteran's 
skin conditions have been diagnosed as actinic keratoses and 
tinea corporis.  There is, therefore, no basis for service 
connection based on undiagnosed illness.  As noted above, 
there is also no indication of incurrence of these disorders 
in service, and no medical evidence or opinion which 
attributes them to the veteran's brief period of active 
service.  The claim is not well grounded and is denied.

Medical records indicate the veteran began complaining of 
nausea and vomiting in September 1993.  No competent medical 
evidence has been presented which indicates this disorder had 
its onset during active service, or is attributable to active 
military service.  The veteran's nausea and vomiting have 
been attributed to a known medical diagnosis, gastritis and 
gastric ulcer.  No competent medical evidence has been 
presented which attribute them to an undiagnosed illness.

Regarding the veteran's claim for service connection for 
headaches, the most recent VA examination has noted a 
diagnosis of atypical migraine.  As a diagnosis has been 
rendered the veteran's claim cannot be attributed to an 
undiagnosed illness.  Direct service connection for headaches 
is not well grounded, as there is no competent medical 
evidence of an inservice onset, or manifestation to a degree 
of 10 percent or more within one year of service.  The first 
clinical evidence regarding headaches is dated in November 
1993.


2.  Entitlement to service connection for an ear condition, a 
prostate nodule, and actinic keratoses.

As noted above, the three elements of a "well grounded" claim 
are evidence of a current disability; evidence of incurrence 
or aggravation of a disease or injury in service; and a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  A review of the evidence of record shows no 
complaints of, treatment for, or diagnosis of a chronic ear 
problem, a prostate nodule, or actinic keratoses during the 
veteran's active service.  

Post service VA medical records show the veteran complaining 
of an ear infection in April 1993.  He reported an infection, 
off and on, in his right ear since October 1992.  On VA 
examination in December 1993, the veteran complained of 
having had three or four ear infections since service.  
Objective evaluation showed normal ears.

Post service medical records show the veteran diagnosed with 
a prostate nodule on the left in September 1993.  On VA 
examination, in December 1993, the veteran complained of 
difficulty with erections, however, it was noted that he had 
been on Tenormin for hypertension for some time.  Subsequent 
medical records are negative for any further development 
regarding the simple finding of a non-malignant prostate 
nodule.

Post service records show the veteran had a skin cancer 
removed from the left eyebrow area in November 1993, 
diagnosed as squamous cell carcinoma.  He also had a cyst 
removed from the back, diagnosed as an epidermal cyst.  VA 
dermatology examination, conducted in August 1997, revealed 
actinic keratoses of the right temple, right cheek, and left 
medial forehead.  Diagnosis was actinic keratoses and history 
of skin cancer with no lesions on exam.  As noted above, the 
examiner commented that this condition is chronic and 
secondary to a long history of sun exposure.  

A review of the evidence of record indicates that there is no 
competent medical evidence or opinion which indicates that 
the veteran developed a chronic ear problem, a prostate 
nodule, or actinic keratoses during his brief active service.  
Each of these disorders were diagnosed long after he 
separated from service.  His actinic keratoses have been 
medically attributed to long term sun exposure, the vast 
majority of which did not occur during active service.  His 
prostate nodule was also diagnosed almost two years after 
separation.  No evidence or opinion has linked it to his 
service.  He has not been shown to have a chronic disorder of 
the ears.  The record merely shows a history of recurrent ear 
infection with no objective findings on examination.  No 
chronic ear infections were noted in service.  

The veteran's claims for service connection for a chronic ear 
problem, a prostate nodule, and actinic keratoses are denied 
as not well grounded.  However, where a claim is not well 
grounded, it is incomplete, and depending on the particular 
facts of the case, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise the claimant of the evidence needed to 
complete his application, where the veteran has reported 
other known or existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995); Epps v. Brown, 9 Vet. App. 341 (1996).  
In this case, regardless of whether the obligation attached, 
VA has complied with this obligation.


3.  Entitlement to an increased evaluation for fatigue with 
joint pain, flu type symptoms and muscle pain, currently 
evaluated as 10 percent disabling.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the fatigue with joint pain, flu type symptoms and muscle 
pain disability have been properly developed.  There is no 
indication that there are additional pertinent records which 
have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The appellant claims that his the fatigue with joint pain, 
flu type symptoms and muscle pain disability has worsened and 
warrants an increased disability rating.  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Service connection for fatigue with joint pain and flu like 
symptoms was granted via a rating decision of October 1997.  
An evaluation of 10 percent was assigned.  The veteran's 
joint pains were rated analogously to fibromyalgia under 
38 C.F.R. § 4.71 Diagnostic Code 5025.  

A review of the evidence indicates that in March 1990, prior 
to activation for Desert Storm, the veteran was seen by VA, 
complaining of aching all over.  He was assessed with an 
upper respiratory infection.  In September 1993 the veteran 
was evaluated with polyarthralgia, general fatigue, and 
difficulty sleeping.  He was seen in October 1992 for 
complaints of multiple joint pain.  The report of a VA 
examination, conducted in December 1993 shows the veteran 
noted to have post environmental hazard exposure with fatigue 
and continuing myalgias and arthralgias.  In September 1994 
he complained of hurting all over.  Diagnosis was viral 
syndrome.  Also in September 1994 he complained of pain in 
the left knee and left upper arm.  The diagnosis was 
degenerative joint disease.  In September 1995 he was seen 
complaining of general malaise and arthralgia.  Diagnosis was 
acute bronchitis and pharyngitis.  In April 1996 he 
complained of knee pain.  

On VA examination, in February 1997 he reported vague joint 
pain.  On VA examination in August 1997 he complained of 
problems with recurrent aching in his joints.  He stated that 
his left knee bothers him worse but he is also bothered by 
knees as well as his shoulder and his neck.  He stated that 
he only takes Tylenol occasionally for the joint pain.  He 
stated that occasionally he gets a little muscle soreness in 
his arms and legs with the joint pain.  He was not 
complaining of any swelling of the muscles.  He also reported 
recurrent fatigue.

Examination of the knees showed no deformity or swelling.  
Crepitus was noted on movement of the knees.  There was no 
functional limitation of motion due to pain.  He could flex 
each knee from 0-140 degrees.  There was no evidence of 
ligament instability or laxity.  The shoulders were not 
tender to palpation.  There was no functional limitation of 
motion due to pain.  He could abduct each shoulder from 0-180 
degrees.  Internal rotation bilaterally was from 0-90 
degrees.  External rotation was from 0-90 degrees.  Curvature 
of the cervical spine was normal.  There was no functional 
limitation of motion of the spine due to pain.  Forward 
flexion was to 55 degrees.  Backward extension was to 70 
degrees.  Lateral flexion was to 40 degrees.  Rotation was to 
55 degrees bilaterally.  Muscles revealed no evidence of 
tenderness or swelling in either the arms or the legs.  X-ray 
examination of his shoulders and knees was normal, the 
cervical spine showed minimal osteopenia.  No diagnosis was 
rendered.  

Records from November 1997 show the veteran complaining of 
terrible joint pain for the past couple of weeks.  He 
reported that his knees especially hurt.  Examination showed 
they were not swollen or tender.  He also complained of neck 
and right shoulder pain.  There was a full range of motion of 
the knees, with mild pain.  The assessment was degenerative 
joint disease of the bilateral knees.  The left knee was 
injected with steroids as treatment for pain.  

At his personal hearing, conducted in February 1999, in 
response to a request to describe the symptoms associated 
with his fatigue with joint pain, flu like symptoms and 
muscle pain, the veteran reported that he experiences joint 
pain.  He stated that when he experiences it, the pain is 
excruciating and it hurts him all the time.  He stated that 
his knees are the main problem, but that he hurts all over, 
all the time.  He stated that the condition had gotten worse 
over the last two years.  He stated that the pain was 100 
percent of the time and is not brought on by exertion.  

He stated that his right arm hurts worse than his left arm.  
He stated that when he first gets up his knee pain is so bad 
he cannot walk.  He reported that he has begged for pain 
medication but is never given anything stronger than Tylenol.  
In testimony related to a separate issue, the veteran related 
that he is employed as a bailiff to a traveling judge and 
that he only misses some work occasionally.

A chronic disability resulting from an undiagnosed illness is 
rated by using the evaluation criteria from the rating 
schedule for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology is 
similar.  38 C.F.R. § 3.317(a)(4).  In effect, such 
disabilities are rated by analogy to disabilities listed in 
the rating schedule.  See 38 C.F.R. § 4.20 (1999).  In this 
case, the RO appears to have considered the veteran's claimed 
disorder to be analogous to fibromyalgia under Diagnostic 
Code 5025, which contemplates widespread musculoskeletal pain 
and tender points, with associated symptoms such as stiffness 
or paresthesia.  A compensable evaluation under Code 5025 
requires a showing that continuous pain medication is 
required for control of symptoms.  A 20 percent evaluation 
requires a condition that is manifested by symptoms which are 
episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion but that 
are present more than one third of the time.

The objective evidence of record shows the veteran with 
continuing complaints of pain.  He has, however, maintained 
full employment with little loss of time from work.  Although 
it is undisputed that the veteran has experienced on 
different occasions joint pain, this pain has not been shown 
on any VA examination to be debilitating, or even to 
interfere with the ranges of motion of his joints.  Indeed, 
there is no objective indication of chronic disability due to 
aching in the bones.  The report of the most recent VA 
examination showed no functional limitation of the knees due 
to pain, his shoulders were not tender to palpation and also 
had a full range of motion, there was no functional 
limitation of motion of the spine due to pain.  It bears 
emphasis that the veteran's complaints of aching in the 
bones, while pertinent to his claim, nevertheless constitute 
subjective complaints.  Objective indications capable of 
independent verification, or objective evidence perceptible 
to an examining physician, must be shown.  38 C.F.R. § 
3.317(a)(2).  The veteran has testified that his pain is 
present 100 percent of the time and is not exacerbated by 
activities.  The Board therefore presumes that it was present 
during examination.  The objective medical evidence of record 
does not support an evaluation in excess of 10 percent for 
this disability.  Although he has testified that his pain is 
ever present, it does not appear, in view of the objective 
evidence to be more than mildly debilitating.  

The veteran has offered no testimony regarding chronic flu 
like symptoms or fatigue.  The record shows complaints of 
fatigue and scattered episodes of respiratory infections and 
colds.  His complaints of fatigue have not interfered with 
his continued full time employment, and have been associated 
with his PTSD related sleep disorder.  There is no indication 
in the record that his complaints of fatigue and flu-like 
symptoms warrant separate compensable ratings.


4.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling.

As noted above, claims for increased ratings are presumed to 
be well grounded.  Service connection for PTSD was granted 
via a rating decision of March 1994.  An evaluation of 10 
percent was assigned effective October 29, 1992.  A rating 
decision of October 1997 increased this evaluation to 30 
percent, effective October 29, 1992.

The veteran's appeal in this matter dates from the initial 
rating decision of March 1994.  During that time period new 
rating criteria were published for PTSD.  These new criteria 
became effective on November 7, 1996.  Recently published VA 
O.G.C. Prec. Op. No. 3-2000 is therefore applicable in this 
situation.  In brief, the opinion holds that when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the 
following analysis should be employed by the Board of 
Veterans' Appeals:  (1) the Board should determine whether 
the intervening change is more favorable to the veteran;  (2) 
if the amendment is more favorable, the Board should apply 
that provision to rate the disability for periods from and 
after the effective date of the regulatory change; and (3) 
the Board should apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.

The veteran's service medical records are negative for 
complaints of, treatment for, or diagnosis of a psychiatric 
disorder.  His service personnel records are likewise 
negative for any indication that he was suffering from a 
psychiatric disorder at any time during his active service, 
or that he left service because of psychiatric 
symptomatology.  A Non-Commissioned Officers Evaluation 
Report from August 1991 shows the veteran described in 
glowing terms.

A review of the post-service evidence of record indicates 
that the veteran was first seen for complaints regarding a 
possible mental disorder in September 1993.  VA outpatient 
treatment records indicate that he showed some signs of 
depression and possible PTSD.  Records dated in November 1993 
show the veteran stating that he dreams and daydreams of the 
war.  He reported awakening after two to four hours of sleep 
and feeling anxious.  On VA examination in December 1993 he 
complained of social avoidance, generalized anxiety, and 
sleep problems.  It was noted that he was employed full-time 
as a bailiff.  He had been married for 20 years.  He stated 
that he occasionally goes out with friends.  

Outpatient treatment clinic reports from December 1993 show 
the veteran with a score of 69 on the Minnesota scale for 
PTSD, well below the cut-off of 107 to predict PTSD.  The 
impression was of sub-clinical PTSD.  It was stated that the 
veteran would benefit from brief intervention to discuss 
specifics of his claimed stressors.  The veteran stated that 
he was not sure he was troubled enough to do that.

Outpatient treatment clinic reports from March 1994 show the 
veteran complaining of intrusive thoughts and early 
awakenings.  He remained uncertain as to the necessity of 
counseling and denied depressed mood or anhedonia.  The 
diagnosis was insomnia, rule-out masked depression.  He was 
noted to have a sad face, slow movements, and spontaneous but 
limited speech.  

Reports from September 1994 show the veteran reporting dreams 
of dead soldiers in uniforms three to four times per month.  
He also complained of a chronic anxiety state, but noted that 
he still enjoyed traveling with the judge he works for, and 
meeting people.  He stated he was having no problems with 
work performance, but complained of sad mood and decreased 
energy.  In January 1995 he was noted to be more energetic 
and talkative, but he complained that he was as depressed as 
ever.  In April 1995 he was noted to look and sound less 
depressed.  In August 1995 it was noted that he was looking 
very well.  In December 1995 it was noted that he was 
continuing to do well on medication and was to continue on 
Sertraline.  Records from May 1996 show the veteran looking 
more relaxed and nearly euthymic.

The report of a VA PTSD examination, conducted in February 
1997, shows the veteran complaining of depression, 
nightmares, sleep disturbances, lack of energy, difficulty 
concentrating, and excessive worries.  It was noted that the 
veteran was a local police officer for six years, and an 
Arkansas State Policeman for 24 years.  He retired from the 
police in 1985 and started working full time for the Arkansas 
National Guard.  He reported that he retired from the 
National Guard at the age of 60.  He reported that is 
currently employed full time as a bailiff for a local judge.  
He had been married for the second time since 1973.  He 
stated that he has three children from his first marriage and 
that he remains in contact with them.  He reported that he 
attends church and has occasional visits from neighbors.

Objective findings showed slightly depressed mood.  
Orientation was appropriate and thinking was spontaneous, 
logical, and well organized.  He reported his relationships 
were good, although they seemed limited in number.  He 
reported self-esteem intact.  He demonstrated some difficulty 
with concentration, being able to remember only four digits 
forwards accurately.  He could not recall the president 
before George Bush and thought the president before Ronald 
Reagan was Richard Nixon.  Fund of information for current 
news was good.  He was able to count back wards from 20 
accurately and quickly and was able to count backwards from 
100 by threes slowly and with one error.  Reasoning skills 
indicated that thinking was primarily concrete.  Judgment 
seemed good and insight was fair.  

The examiner concluded that the veteran seemed to be having 
problems with PTSD manifested by nightmares, intrusive 
memories, diminished interest in normal activities, 
restricted affect, sleep disturbance, and concentration 
problems.  The current intensity was judged to be mild.  His 
numerous physical problems were thought to exacerbate his 
affective symptoms.  

Outpatient treatment reports, dated in January 1997, show the 
veteran continuing to do well.  He described his mood as 
alright, considering that he's had protracted bouts of flu, 
back, kidney stones, knee and headache pain.  He reported he 
sleeps fitfully and attributed this to back pain and genito-
urinary needs.  Records from July 1997 show the examiner 
stating that the veteran looked as good as he had ever seen 
him.  He was noted to look and feel euthymic.  He said his 
mood was "OK, I guess".  He continued to complain of only 
5-6 hours of sleep at night, and attributed this to pain.  He 
continued to do well at his job.  

The report of a VA PTSD examination, conducted in August 
1997, indicates that the examiner reviewed the claims folder 
prior to the exam.  The veteran complained of waking up with 
pain from his physical problems.  He reported nightmares but 
was unable to remember their content.  He stated he keeps 
thinking about the war.  He stated that he is easily startled 
by noises, particularly the sounds of firecrackers.  He 
stated that he does not like to be in crowds, but he does go 
into restaurants.  He stated that he does not watch war 
movies anymore.  

He reported that he has been married for 25 years and that he 
and his wife get along well and he feels close to her.  He 
said that since 1991 he has worked for a judge as a bailiff 
and that he enjoys the job and has not had any problems with 
it.  He stated that he used to enjoy fishing and hunting but 
that now he feels he is not physically or mentally up to it.  
He said he visits occasionally with friends, but not very 
often.  He reported memory problems, complaining that he just 
can't remember stuff.  

Mental status examination showed the veteran appeared rather 
dysphoric.  His mood was one of depression and affect was 
appropriate to content.  The examiner stated that it was 
difficult to account for the veteran's complaints of memory 
problems.  He stated that his PTSD symptoms appeared to be 
rather mild, but that he was rather depressed and that might 
be responsible for his memory problems.  A neurological 
examination, also conducted in August 1997, noted that CT 
scan of the head was normal, and that pseudo-dementia might 
be the cause of the veteran's memory troubles.

Outpatient treatment records from December 1997 show the 
veteran reporting that he has been up and down since his last 
appointment.  He continued to report sleep problems and was 
noted to look about the same, somewhat stoic and able to 
chuckle.  Records from March 1998 show the veteran looking 
mildly depressed, but with good spontaneous speech.  He 
reported sleep improvement to six hours per night.  He stated 
that an increase in Doxepin helped make his bedtime headaches 
less severe.  The assessment was chronic PTSD with lingering 
depression, not most days, but some days.  A Beck Depression 
Inventory Scale test, dated in March 1998, showed the veteran 
with a score of 9.  0-9 was noted to indicate an asymptomatic 
condition.  

The same test, conducted in July 1998, showed a score of 13, 
noted to indicate a mild-moderate condition.  His score in 
August increased to 15, also indicating a mild-moderate 
condition.  Reports from October 1998 show the veteran 
described as mildly depressed with good spontaneous speech.  
He complained of right temporal headaches on wake-up, 
relieved by a cup of coffee.  Records dated in February 1999 
show the examiner noting that he thought the current dose of 
Sertraline was about right.  He noted that the veteran looked 
euthymic, with good spontaneous speech.  He denied the 
presence of the occasional depression he had reported in 
August and October 1998.  

The veteran and his wife provided testimony regarding his 
PTSD disability at a personal hearing, also conducted in 
February 1999.  The veteran's wife testified that he has 
difficulty remembering things and that he wakes her up at 
night yelling and screaming with terrible nightmares.  She 
reported that he is on medication for sleeping problems.  She 
stated that he has panic attacks during the day as well, and 
that often he's in his own little world.  She stated that his 
PTSD has affected his job.  

The veteran stated that he misses some work occasionally.  He 
stated that his employer has been considerate and that at 
times he has had to leave work.  He reported that he doesn't 
see his children.  The veteran's wife stated that he is 
depressed and that they do not socialize as much anymore.  
She reported that sometimes the veteran does not go to church 
with her, and that they only occasionally go out for lunch.  
She stated that he has become harder to get along with.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant must be applied, 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Inasmuch 
as Congress neither provided otherwise nor permitted the 
Secretary to do otherwise with regard to the schedular rating 
criteria for evaluating psychoneurotic disorders, the Board 
must apply whichever scheduler criteria, as between those in 
effect prior to November 7, 1996, and those effective on that 
date, are more favorable to the appellant because his claim 
was filed before the scheduler criteria were changed.  

As noted above, VA O.G.C. Prec. Op. No. 3-2000 provides, in 
essence, that the veteran may be rated on the criteria in 
effect at the time of his appeal for the period after the 
effective date of the regulatory change, but that the newer 
criteria may not be used to justify a rating increase prior to 
their effective date.  In this case, the Board finds that the 
old rating criteria are more favorable to the veteran's 
claim.  His disability more closely resembles the criteria 
for a 30 percent rating under the old rating schedule for 
both the period prior to November 7, 1996 and the period 
subsequent to November 7, 1996.  He does not meet the 
criteria for a 50 percent rating under either schedule; 
therefore, neither is more favorable to him.

The severity of PTSD is ascertained, for VA rating purposes, 
by application of the criteria set forth in Diagnostic Code 
9204 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4 (1999) (Schedule).  Under these criteria, a 50 percent 
rating would be appropriate if the disorder is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The 30 percent rating currently assigned the veteran for his 
anxiety disorder contemplates a level of severity that is 
productive of occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (1999).

Under the rating schedule for psychiatric disorders in effect 
prior to November 7, 1996, a 30 percent rating was indicated 
by definite industrial impairment, caused by symptoms 
resulting in reduction of initiative, flexibility, 
efficiency, and reliability.  A 50 percent rating was 
assigned when the ability to establish effective 
relationships with others is considerably impaired, and the 
symptoms result in considerable industrial impairment.

A review of the complete body of evidence fails to indicate 
that the veteran's condition warrants an increase above the 
currently assigned 30 percent.  VA treatment records recount 
symptoms of mild depression.  The veteran, himself, has 
attributed his sleep loss problem to pain and genito-urinary 
needs, although clinical records do indicate that some 
component of it is likely due to PTSD, it does not appear to 
be more than mildly disabling.  The veteran's memory loss, 
likewise, appears to be a mild condition, and has also been 
attributed to non-PTSD related causes.  

Records indicate that he has been married for a long time, 
and has a good relationship with his wife.  On examination he 
reported continuing contact with his children, although he 
denied this in his hearing testimony.  The veteran continues 
to work full time, and has had no apparent periods of 
unemployment.  He has stated that he enjoys his job, and the 
traveling and meeting people it entails.  The veteran has 
contended, in statements, that he gave up his full-time job 
with the National Guard because of PTSD.  There is no 
documentary evidence to support this contention.  The only 
personnel record available, a Non-Commissioned Officer 
Evaluation Report, dated in August 1991, argues against it, 
as it describes the veteran in glowing terms.  During the 
period from October 1992 to present, there is nothing in the 
record that indicates that the veteran's PTSD renders him 
"considerably" impaired.  Nor is there evidence in the 
record which would indicate that, after November 7, 1996, he 
displayed symptomatology consistent with a 50 percent 
evaluation under the new criteria, as listed above.

In conclusion, the Board finds that there is no evidence in 
the record to support, at any time, an increase above the 
currently assigned 30 percent for PTSD, under the old 
criteria before and after November 7, 1996, or under the new 
criteria after that date.


5.  Entitlement to an effective date earlier than October 29, 
1992 for PTSD and bronchitis.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1998) and 
38 C.F.R. § 3.400 (1999).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 1998).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim or a claim reopened after final disallowance "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400 (1999).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (1999).  With 
a reopened claim where the new and material evidence is 
received after a final disallowance, the effective date is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r) (1999).

The veteran contends, in essence, that he filed a claim with 
VA in October 1991, shortly after his discharge.  He has 
reported that he was told, in October 1992, that all his 
records had been lost, but that his claim would be re-filed.  
He further contended that the signature on his claim, VA 21-
526, date stamped as received October 29, 1992, is not his 
own.  This document is filled out by hand, signed, and dated 
October 7, 1992.  In block 9B, in response to the query 
"Have you ever filed a claim for any benefit with VA?" the 
veteran responded affirmatively regarding hospitalization or 
medical care, but negatively regarding a claim for disability 
compensation or pension.  The Board notes that records 
indicate he received VA medical treatment in 1990 from VA.

The claims folder is devoid of any evidence, other than the 
veteran's contentions, that he submitted any claim for 
compensation to VA prior to the VA 21-526, signed and dated 
October 7, 1992 and received October 29, 1992.  The document, 
on its face, appears quite genuine, and in any event there is 
no documentary evidence of an earlier claim.  The Board 
concludes that there is no legal basis for granting an 
effective date earlier than October 29, 1992 for PTSD or 
bronchitis.  The veteran initially disagreed with the 
effective dates assigned for these disabilities after the 
March 1994 rating decision.  The Board notes that he has not 
voiced disagreement with the effective date of service 
connection for joint pain with fatigue and flu-like symptoms.


ORDER

Entitlement to service connection for a skin rash, as due to 
undiagnosed illness is denied.
Entitlement to service connection for non-specific gastritis, 
as due to undiagnosed illness is denied.
Entitlement to service connection for headaches, as due to 
undiagnosed illness is denied.
Entitlement to service connection for an ear condition is 
denied.
Entitlement to service connection for a prostate nodule is 
denied.
Entitlement to service connection for actinic keratoses is 
denied.
Entitlement to an increased evaluation for fatigue with joint 
pain, flu type symptoms and muscle pain, currently evaluated 
as 10 percent disabling is denied.
Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 30 percent disabling 
is denied.
Entitlement to an effective date earlier than October 29, 
1992 for service connection for PTSD and bronchitis is 
denied.


REMAND

The veteran was initially treated for recurrent bronchitis by 
his private doctor in November 1991.  He gave a five week 
history of chest congestion, cough and some dyspnea.  He had 
been on antibiotics without much benefit.  Clinical exam 
showed extensive rales throughout the entire left chest.  
This was judged to be consistent with very severe bronchitis.  
The impression was severe post infectious bronchitis.  In 
January 1992 he was noted to have a true subacute bronchitis 
with cough, chest congestion and white sputum for almost 
eight weeks.  It was noted that he was smoking 1/2 pack per 
day.

VA medical records, dated in October 1992, showed complaints 
of chronic cough.  The assessment was recurrent bronchitis, 
chronic and persistent.  In January 1993 it was noted that an 
inhaler and antibiotics had helped his bronchitis.  In 
September 1993 he gave a history of having smoked 1/2 pack per 
day for 45 years.  In November 1993, VA X-ray examination 
showed lungs clear and normal.  The report of a VA 
examination, conducted in December 1993 showed the veteran 
diagnosed with post environmental hazard bronchitis, however, 
it was noted to be in remission or resolved and not 
symptomatic on exam.  

In September 1995 the veteran was evaluated with acute 
bronchitis.  In December 1995 the veteran was seen with an 
upper respiratory infection.  In April and May 1996 he was 
again evaluated with bronchitis.  VA outpatient treatment 
reports, dated September 7, 1996, show the veteran with 
congestion, drainage, cough and green sputum.  The assessment 
was upper respiratory infection and bronchitis.

The report of a VA examination, conducted on September 17, 
1996, shows the veteran complaining of weakness, fatigue and 
shortness of breath.  He stated that he is short of breath at 
rest, on mild exertion and with strenuous exertion.  He 
estimated that he could walk about 1/4 mile before developing 
dyspnea.  He reported that he can usually climb up a flight 
of stairs, but that he always has shortness of breath by the 
time he reaches the top, and he sometimes has to stop midway 
to get his breath.  He reported a chronic cough, productive 
of about 1/2 cup of brown-green sputum daily.  He noted no 
blood.  He reported wheezing and says he has night sweats 
with episodes of acute bronchitis.

Objective examination showed no increase in the diameter of 
the chest.  Air movement was good.  There was mild cyanosis 
of the nail beds of the hands.  There was no supraclavicular 
adenopathy.  He was not using intercostal muscles of 
respiration.  Breath sounds were increase and harsh.  He had 
an occasional expiratory wheeze.  There were no rales or 
rhonchi.  X-ray examination showed evidence of healed 
granulomatous disease similar to that seen on X-ray in 
September 1995.  The diagnoses were chronic bronchitis and 
mild chronic obstructive pulmonary disease (COPD).  

The report of a VA examination, conducted in February 1997, 
shows the veteran complaining of episodes of acute bronchitis 
when he gets wet, or exposed to inclement weather.  He 
reported three episodes in recent months which required the 
use of antibiotics.  He stated that he gets out of breath on 
exertion and that he has to do everything slowly.  
Examination showed lungs clear with increased breath sounds, 
but no rales, rhonchi or wheezes.  Diagnosis was chronic 
bronchitis.  Pulmonary function tests were not conducted.  

The Board notes that the objective evidence of record 
indicates that the veteran has a nonservice connected 
disorder which affects his breathing.  No medical opinion 
exists within the claims folder which discusses the impact of 
the veteran's non-service connected COPD on his service 
connected disorder.  38 C.F.R. § 4.97 Diagnostic Code 6600 
provides for ratings for bronchitis.  This diagnostic code 
relies primarily on pulmonary function test results.  The 
Board concludes that, as the veteran currently has a non-
service connected disorder which will affect his pulmonary 
function tests, and a long history of smoking, an opinion 
regarding the additional disability attributable to the non-
service connected disorder should be requested.

An inservice examination, dated In April 1991 shows the 
veteran reporting a history of hypertension for about one 
year.  He stated that he had been on Tenormin for about one 
year.  At his personal hearing, conducted in November 1999, 
the veteran offered a different history, at that time 
claiming that he had first been diagnosed with hypertension 
in November 1990 at Ft. Sill, Oklahoma, during activation.  
The Board finds that the record regarding the onset of 
hypertension is incomplete.  The veteran's service medical 
records show no treatment or diagnosis at Ft. Sill, however, 
there is also no evidence, aside from the veteran's statement 
in April 1991, regarding the initial diagnosis.  Further 
development should be conducted.  In February 1993 the 
veteran submitted a statement to the effect that he had 
provided evidence from a Dr. Duncan, of the Fayetteville 
Diagnostic Clinic regarding his initial claim, which did not 
include hypertension.  The Board finds that Dr. Duncan should 
be contacted and requested to provide any medical records he 
has regarding the veteran, which predate his active service 
in November 1990.  The veteran should be requested to provide 
a comprehensive list of all private physicians who treated 
him during the five year period prior to November 1990.  
Furthermore, it appears that the veteran was a full time 
civilian employee of the Arkansas Army National Guard prior 
to activation in November 1990.  The Arkansas Army National 
Guard should be contacted and requested to provide any 
employee medical records available regarding the veteran.  

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for a 
comprehensive pulmonary examination.  The 
examiner should be asked to review the 
claims folder prior to examination.  He 
is asked to provide an opinion regarding 
the possible effect of the veteran's non-
service connected COPD on his overall 
pulmonary disability.  The examiner 
should be asked to discuss what component 
of the veteran's chronic pulmonary 
disability is attributable to his service 
connected bronchitis, and what component 
is attributable to COPD.

2.  The veteran should be asked to 
provide a comprehensive list of all 
health care providers he was treated by 
during the five year period prior to 
November 1990.  He should be asked to 
provide signed releases so information 
can be obtained from such physicians, as 
well as from Dr. Duncan, of the 
Fayetteville Diagnostic Clinic.  The 
Arkansas Army National Guard should also 
be contacted and requested to provide any 
medical records available regarding the 
veteran.  The veteran should be asked to 
sign releases for this information as 
well.

Upon completion of the above described items the RO should 
review the veteran's claims for an increased rating for 
bronchitis and for service connection for hypertension.  If 
the result remains adverse the RO should provide the veteran 
and his representative a supplemental statement of the case 
and adequate time to respond.  The claim should then be 
returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



